DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13, and 16 are allowed because the prior art does not disclose or reasonably suggest a mechanical or electromechanical timepiece comprising: a first driving belt extending at least partially in the useful display aperture: and a second hand for displaying information fastened to a second pipe is arranged in the useful display aperture and is rotated with respect to the watch case by the horological movement with a second driving belt extending at least partially in the useful display aperture, wherein the timepiece comprises the internal volume of the watch case filled with a fluid wherein the first and second 
Claim 17 is allowed because the prior art does not disclose or reasonably suggest a mechanical or electromechanical timepiece comprising a first hand for displaying information fastened onto a first pipe, said first  hand being visible via the useful display aperture and being rotated with respect to the watch case by the horological movement with a first driving belt extending at least partially in the useful display aperture; and a second hand for displaying information fastened to a second pipe is arranged in the useful display aperture and is rotated with respect to the watch case by the horological movement with a second driving belt extending at least partially in the useful display aperture, wherein the timepiece comprises the internal volume of the watch case filled with a fluid wherein the first and second driving belts are submerged, and wherein the first and second driving belts are made of a material whose optical refractive index is equal or substantially equal to that of the fluid, wherein the second hand is fastened to a second pipe and is arranged in the useful display aperture, and wherein the first pipe and the second pipe have an optical refractive index equal or substantially equal to that of the fluid in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844